Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered September 28, 1992, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
There is no reason to disturb the trial court’s Sandoval determination which would have allowed a limited inquiry into the defendant’s 1983 felony conviction.
The defendant’s contention that the People failed to prove that he had knowledge that he possessed 500 milligrams or more of cocaine is unpreserved for appellate review (see, People v Logan, 74 NY2d 859; People v Okehoffurum, 201 AD2d 508).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.